Citation Nr: 1145364	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neurological disorder of the upper and lower extremities, to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from October 1978 to September 1981, and from February 1991 to March 1991.  He also has unverified service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a letter dated one-and-a-half weeks later in June 2007, the RO in Louisville, Kentucky notified the Veteran of that determination.  In light of the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Louisville, Kentucky.  

The Board acknowledges that the agency of original jurisdiction has developed the issue on appeal as entitlement to service connection for cervical and lumbar spine disc disease with bilateral upper and lower extremity radiculopathy and bilateral carpal tunnel syndrome (claimed as pain from nerve damage).  In an October 2009 statement, however, the Veteran specifically stated that he "did not file [a claim for service connection] for cervical and lumbar disc disease."  Rather, he wished to pursue only a claim for service connection for neuropathy of the lower and upper extremities.  In addition, he expressed his belief that these neurological problems were the result of his service in Desert Storm.  Accordingly, the Board has recharacterized the issue on appeal as is set forth on the title page of this decision.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a neurological disorder of the upper and lower extremities and that this condition was caused by vaccinations and/or medications taken during service.  Specifically, he contends that he started to experience pain and numbness in his upper and lower extremities shortly after receiving numerous vaccinations during preparation for deployment as part of Desert Storm.  He contends that these symptoms have gradually worsened since that time.

VA treatment records dated from March 2006 through February 2009 show that the Veteran has been diagnosed with idiopathic sensory neuropathy of the upper and lower extremities, radiculopathy of the upper and lower extremities, and carpal tunnel syndrome of the upper extremities.  In June 2008, a neurologist noted that the Veteran's peripheral neuropathy "is conceivably related to his immunizations in 1991 after which it developed, as no other cause has been determined."  He further stated that "[a]lthough highly unlikely" he wanted to rule out Lyme disease and systemic lupus erythematosus.

Additionally, the Veteran has been diagnosed with osteosclerosis of the cervical spine.  A March 2006 VA treatment record shows that the Veteran reported a history of a "civilian injury with shrapnel to neck - bullet."  March 1999 private treatment records include cervical spine X-rays, which show (1) posterior osteophyte formation at C3-4 resulting in bilateral neuroforaminal encroachment, and (2) a small metallic foreign body in the soft tissues posterolaterally on the left at the C3-4 level that was "apparently the result of an old injury."

Thus, based on this evidentiary posture, the Board concludes that a remand of the Veteran's claim is required.  Specifically, on remand, a medical opinion should be obtained that discusses the likelihood that any diagnosed neurological disorder of the Veteran's upper and/or lower extremities is related to his active duty service, to include any vaccines or medication that he took during service. 

To the extent, however, that any neurological signs and symptoms are not attributable to a known diagnosis, the Board points out that such signs or symptoms may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  In this regard, the Board acknowledges that an undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

The DD 214 for the Veteran's 1991 active duty period does not reflect service in Southwest Asia.  On the January 2007 VA Form 21-526, the Veteran checked "no" in response to the question of service in the Persian Gulf.  However, he indicated that he wanted his medical information included in the Gulf War Veterans' Health Registry.  Furthermore, VA treatment records note that the Veteran was supposed to be scheduled for a Gulf War Registry examination.  Given the nature of the Veteran's claim, the Board finds that, on remand, an attempt should be made to obtain available service personnel records to determine if the Veteran did indeed have service in Southwest Asia.

Further, if additional service personnel records are obtained that show the Veteran's service in Southwest Asia, the examiner who conducts the examination pursuant to this remand should also opine as to whether any neurological signs or symptoms not attributable to a known diagnosis is the result of an undiagnosed illness or medically unexplained chronic multi-system illness.

In addition, only service treatment records (STRs) from the Veteran's first period of active duty service are of record.  On remand, an attempt should be made to procure, and to associate with the claims file, the STRs from the Veteran's period of active duty service in 1991.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the National Personnel Records Center, or other appropriate agency, all additional available service treatment records from the Veteran's period of service from February 1991 to March 1991.  All attempts to procure these records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All such available documents should be associated with the claims folder.  

2. Obtain and associate with the claims folder any additional service personnel records that may be available.  The Board is particularly interested in service personnel records that would tend to confirm the location(s) of the Veteran's duty stations-to include any service in Southwest Asia.  A negative reply is requested and should be documented in the file.  

3. Based on any records received pursuant to paragraph 2 of this Remand, the AOJ should make a specific determination as to whether the Veteran served in Southwest Asia.  

4. Then, schedule a VA examination with an appropriate medical professional to determine the nature, extent, and etiology of any neurological disorder of the upper and lower extremities that the Veteran may have.  The claims file, including a copy of this remand, must be made available to the examiner.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed neurological disorder of the upper and/or lower extremities had its clinical onset in service or is otherwise related to active service (including whether it is consistent with any vaccines or medications that the Veteran was given during service).  In answering this question, the examiner should address the service treatment records, the post-service neck injury reported by the Veteran in March 2006, the March 1999 private treatment records, and the June 2008 VA neurology treatment records.

If the Veteran's complaints of upper and lower extremity numbness and tingling cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness, as a result of any confirmed Persian Gulf War service.

A rationale for all opinions must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


